ALLOWANCE
Response to Amendment
The applicant’s amendment filed 03/09/2022 has been entered.

Terminal Disclaimer
The Terminal Disclaimer filed 03/17/2022 has been accepted and entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claims 23-28 (Cancelled)

Reasons for Allowance
Claim(s) 1, and 3-22 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
In regard to claim 1, the prior art taken as a whole does not show nor suggest a light assembly comprising a heat pipe having a first condenser portion spaced apart from a first evaporator portion, said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include a temperature sensor disposed adjacent to the wall within the drive circuit volume generating a temperature signal corresponding to the temperature of the wall as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
To clarify the allowable subject matter of claim 1, Bansbach et al fails to disclose an electronics housing and temperature sensor. In the rejection, the Examiner included the secondary references of Su (US 2015/0098223 A1) and Yatsuda et al (US 2007/0041185 A1) to teach the missing limitations—however, the claim now reads specifically that the temperature sensor is generating a temperature of the wall of the electronics housing. The Examiner considers this newly added limitation to push the preponderance of the evidence in the applicant’s favor, the Examiner having no motivation to combine the prior art in the manner claimed. 
 the prior art taken as a whole does not show nor suggest a light assembly comprising a heat pipe having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe, and a heat sink housing comprising a heat sink portion, an electronic housing portion, a plurality of fins having a first plurality of fins and a second plurality of fins, and a plurality of angled walls extending from the first plurality of fins, wherein said heat sink housing receives the first condenser portion of the heat pipe, wherein said heat sink portion comprises an inner wall adjacent to the heat pipe, an outer wall having the plurality of fins extending therefrom and a plurality of radially extending walls extending between the inner wall and the outer wall, wherein the first plurality of fins of the plurality of fins are linearly aligned with at least some the plurality of radially extending walls and wherein the second plurality of fins of the plurality of fins have pairs of fins extending parallel to an adjacent one of the radially extending walls disposed between each of the pairs, and wherein the plurality of angled walls are disposed at about 45 degrees from the first plurality, respectively, and about parallel with at least one of the second plurality of fins as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include a heat sink housing comprising a heat sink portion, an electronic housing portion, a plurality of fins having a first plurality of fins and a second plurality of fins, and a plurality of angled walls extending from the first plurality of fins, wherein said heat sink housing receives the first condenser portion of the heat pipe, wherein said heat sink portion as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
To clarify the allowable subject matter of claim 11, and as laid out in the non-final rejection mailed 01/06/2022, the applicant, as amended, claims a specific configuration for a heat sink in combination with a heat pipe/light sources such as that taught by Bansbach et al—there is zero motivation to modify a heat sink to the degree required to reject the claim.
In regard to claim 18, the prior art taken as a whole does not show nor suggest a light assembly comprising a heat pipe having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe, a first heat sink housing receiving the first condenser portion of the heat pipe, a shaped reflector reflecting light, said plurality of light sources disposed within the reflector, said reflector as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include a shaped reflector reflecting light, said plurality of light sources disposed within the reflector, said reflector have a diameter width and a length in a direction of a longitudinal axis of the light assembly, wherein an aspect ratio of the diameter width to length is about is about 5 to about 9 as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
To clarify the allowability of claim 18, the Examiner finds obvious adding a shaped reflector to the light pipe of Bansbach et al. However, a specific aspect ratio has been placed the dimensions of the reflector, and as amended on 03/09/2022, rigid bounds for the aspect ratio geometrically have been clearly defined to overcome the secondary reference of Matsumoto et al. Further, the applicant has tied claim 18 through Terminal Disclaimer to the entirety of their disclosed invention, inclining the Examiner allow.
Finally, in regard to claim 21, the prior art taken as a whole does not show nor suggest a light assembly comprising a heat pipe having a first condenser portion, an first evaporator portion and a middle portion, said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to the longitudinally extending wall at the first evaporator portion of the heat pipe, a heat sink housing having a portion of the heat pipe disposed as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include the electronic housing portion receiving a portion of the longitudinally extending wall of the heat pipe therein as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
To clarify the allowability of claim 21, the Examiner erred in taking notice on this limitation—the Examiner lacks prior art teaching this limitation, and has no evidence to support a rejection of claim 21. The preponderance of the evidence is in the applicant’s favor, and thus allowance is warranted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875